Title: From Benjamin Franklin to Dumas, 1 February 1784
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


          
            Dear Sir,
            Passy, Feb. 1. 1784—
          
          I receiv’d duly yours of the 23d past, as well as those therein mentioned, with the Enclosed for the Office of Foreign Affairs, all of which except the last are forwarded, and that will go next Wednesday.— I thank you for the Opportunity given me of seeing the Intelligence they contain. I sent you 5 or 6 Weeks since, a Packet containing some fresh American Newspapers. You do not mention receiving them. They went by a Person whose Name I have forgot: He had formerly been in the

House of Messrs de Neuvfville. I wrote at the same time a few Lines.— I am ever, Dear Sir, Your faithful humble Servant
          
            B Franklin
          
          
            P.S. I condole with you on the Loss of the Ship mention’d in the enclos’d Newspaper—
            
          
         
          M. Dumas—
        